DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 05/03/2021 have been fully considered but they are not persuasive.
Applicant Remarks:
The claimed embodiments, in order to be efficiently performed, must be executed by a computer. It would take a person an incalculable amount of time to process such a number of events in their head or manually on paper. This would frustrate the purpose of the invention, which is to improve the technical field of online electronic shopping system technology. 
The independent claims, as currently amended, recite additional details improving a technical field. The elements, as claimed, occur in an online shopping system. Computed frequency data relates to a value of merchandise added to an electronic shopping cart in the online shopping system. In contrast to the assertions of the Examiner in the Applicant-Initiated Interview Summary dated April 7, 2021, this is much more than a "field of use" or "technological environment" - The presence of these elements creates "an improvement in the functioning of a computer, or an improvement to other technology or technical fields" (2019 Revised Guidance, Section Ill.A.2). That is, the currently amended claims are directed to an improvement in performance of online shopping system and electronic cart technologies. These are real-world technical fields that millions of people around the world use everyday. 

Accordingly, Applicant respectfully submits that the claimed invention satisfies the Office's interpretation of statutory subject matter and accordingly requests that the rejection under 35 U.S.C. § 101 be withdrawn. 

Examiner Response:


15/588,912
The examiner respectfully disagrees, in order to integrate the abstract idea into a practical application the claim must perform a step as a result of the calculation for example, update the model which improves the machine or control something which integrates the result into a practical application. The step of “growing the first region to include the candidate node and the 
The examiner notes that the limitations are mental steps which can be performed in the human mind. The MPEP in 2106.04(d) recites “The courts have also identified limitations that did not integrate a judicial exception into a practical application: Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f)” The examiner notes the limitations equivalent to “apply it” are “providing a recommendation of one or more rule modifications based on the frequency data in the grown first region; and rendering the recommendation on a computer display”. The recommendation is provided to a display however it is not used to modify the system. The examiner would like to refer the applicant to MPEP section 2106.04(a)(1) which provide examples of claims that do not recite an abstract idea. 
In order to overcome the rejection under 35 USC § 101 the applicant must amend the claims to include a step that explains how the calculation is used to modify the system resulting in an improvement.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7, 8, 11, 12, 14, 15, and 18-20 are rejected under 35 U.S.C. 101. Claims 6, 9, 10, 13, 16 and 17 have been cancelled.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a computer-implemented method for analyzing rule-based decision policies in an online shopping system, the computer-implemented method comprising: obtaining data for a plurality of events occurring in the online shopping system; obtaining a rule set for the plurality of events, wherein the rule set comprises a plurality of rules embodied in a computer-based business management system, wherein the computer-based business management system includes a processor; computing frequency data with the processor for the plurality of events based on the rule set, wherein the frequency data relates to a value of merchandise added to an electronic shopping cart in the online shopping system; and computing regions based on the rules within the rule set, wherein each region corresponds to a subset of the plurality of events wherein each region is an axes-parallel rectangular region; expanding a first region from the computed regions to include a candidate node; identifying one or more derived nodes, wherein the one or more derived nodes are located within a region complement; creating a candidate region, wherein the candidate region includes the first region, the candidate node, and the region complement; computing a first region density; computing a candidate region density; in response to the first region density and the candidate region density each being within a specified density range, growing the first region to include the candidate node and the region complement;  providing a recommendation of one or more rule modifications based on the frequency data in the grown first region; and rendering the recommendation on a computer display.
The limitations of claim 1: 
computing frequency data for the plurality of events based on the rule set, wherein the frequency data relates to a value of merchandise added to an electronic shopping cart in the online shopping system, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a mentally determining a frequency of events based on specific rules. 
computing regions based on the rules within the rule set, wherein each region corresponds to a subset of the plurality of events wherein each region is an axes-parallel rectangular region, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a mentally computing regions of events based on the rules which are parallel to the other regions. This mathematical process can be done mentally or with pen and paper.
expanding a first region from the computed regions to include a candidate node, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a mentally expanding the regions to include candidate nodes. This mathematical process can be done mentally or with pen and paper.
identifying one or more derived nodes, wherein the one or more derived nodes are located within a region complement, under its broadest reasonable interpretation, 
creating a candidate region, wherein the candidate region includes the first region, the candidate node, and the region complement, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a mentally creating a candidate region which includes the node and complement. This mathematical process can be done mentally or with pen and paper.
computing a candidate region density, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a mentally computing a candidate region density. This mathematical process can be done mentally or with pen and paper.
in response to the first region density and the candidate region density each being within a specified density range, growing the first region to include the candidate node and the region complement, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a mentally adding the candidate node and region 

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, 

This judicial exception is not integrated into a practical application. In particular, the claim only recites these additional elements – reciting “processor” such that it amounts no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The step of obtaining data for a plurality of events occurring in the online shopping system are recited at a high level of generality (i.e., as a general means of gathering network traffic data for use in the comparison step) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Refer 
The step of obtaining a rule set for the plurality of events, wherein the rule set comprises a plurality of rules embodied in a computer-based business management system, wherein the computer-based business management system includes a processor are recited at a high level of generality (i.e., as a general means of gathering network traffic data for use in the comparison step) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Refer to MPEP 2106.05(g) Insignificant Extra-Solution Activity. These claims are not patent eligible. The processor is treated as an additional element.
The step of rendering the recommendation on a computer display is recited at a high level of generality (i.e., as a general means of gathering network traffic data for use in the comparison step) and amounts to mere data outputting, which is a form of insignificant post-solution activity. Refer to MPEP 2106.05(g) Insignificant Extra-Solution Activity. These claims are not patent eligible. 
The step of providing a recommendation of one or more rule modifications based on the frequency data in the grown first region, is recited at a high level of generality (i.e., as a general means of gathering network traffic data for use) and amounts to mere data outputting, which is a form of insignificant post-solution activity. Refer to MPEP 2106.05(g) Insignificant Extra-Solution Activity. These claims are not patent eligible. 

As discussed above with respect to integration of the abstract idea into a practical application, 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor and memory amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The step of obtaining data for a plurality of events; a conclusion that an additional element is insignificant extra-solution activity in step 2A should be re-evaluated in step 2B. The receiving step is also well-understood routine, conventional activity (See MPEP, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). 
The step of obtaining a rule set for the plurality of events, wherein the rule set comprises a plurality of rules embodied in a computer-based business management system, wherein the computer-based business management system includes a processor; a conclusion that an additional element is insignificant extra-solution activity in step 2A should be re-evaluated in step 2B. The receiving step is also well-understood routine, conventional activity (See MPEP, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). 
The step of rendering the recommendation on a computer display falls under Elements that (Refer to MPEP 2106.05(d)II(i)) which have been recognized as well-understood, routine, conventional activity in particular fields (See Prior Art US6057839 “Conventional display apparatus known in the art typically concurrently displays trace data from many processors”)
The step of providing a recommendation of one or more rule modifications based on the frequency data in the grown first region falls under Elements that (Refer to MPEP 2106.05(d)II(i)) which have been recognized as well-understood, routine, conventional activity in particular fields (See MPEP, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a processor; a memory coupled to the processor, the memory containing instructions, that when executed by the processor, perform the steps of: obtaining data for a plurality of events occurring in the online shopping system, wherein the plurality of events comprises at least one million events; obtaining a rule set for the plurality of events, wherein the rule set comprises a plurality of rules; computing frequency data for the plurality of events based on the rule set; determining a frequency density range for the plurality of events based on the frequency data, wherein the frequency data relates to a value of merchandise added to an electronic shopping cart in the online shopping system; computing regions based on the rules within the rule set, wherein each region corresponds to a subset of the 
The limitations of claim 8: 
computing frequency data for the plurality of events based on the rule set, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a mentally determining a frequency of events based on specific rules. 
determining a frequency density range for the plurality of events based on the frequency data, wherein the frequency data relates to a value of merchandise added to an electronic shopping cart in the online shopping system, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a mentally 
computing regions based on the rules within the rule set, wherein each region corresponds to a subset of the plurality of events wherein each region is an axes-parallel rectangular region, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a mentally computing regions of events based on the rules which are parallel to the other regions. This mathematical process can be done mentally or with pen and paper.
expanding a first region from the computed regions to include a candidate node, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a mentally expanding the regions to include candidate nodes. This mathematical process can be done mentally or with pen and paper.
identifying one or more derived nodes, wherein the one or more derived nodes are located within a region complement, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a mentally identifying one or more derived nodes located within a region complement. This mathematical process can be done mentally or with pen and paper.
creating a candidate region, wherein the candidate region includes the first region, the candidate node, and the region complement, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a mentally creating a candidate region which includes the node and complement. This mathematical process can be done mentally or with pen and paper.
computing a candidate region density, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a mentally computing a candidate region density. This mathematical process can be done mentally or with pen and paper.
and in response to the first region density and the candidate region density each being within a specified density range, growing the first region to include the candidate node and the region complement, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a mentally adding the candidate node and region complement to the first region. This mathematical process can be done mentally or with pen and paper.

If a claim limitation, under its broadest reasonable interpretation, the computing steps and providing step include mathematical concepts based on the at least one million events obtained Flook, 437 U.S. at 585, 198 USPQ at 195;). Accordingly, the claim recites an abstract idea. 
The claim does not include additional elements that are sufficient to integrate the abstract idea into a practical application. 

This judicial exception is not integrated into a practical application. In particular, the claim only recites these additional elements – reciting “processor; a memory coupled to the processor” such that it amounts no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The step of obtaining data for a plurality of events occurring in the online shopping system, wherein the plurality of events comprises at least one million events are recited at a high level of generality (i.e., as a general means of gathering network traffic data for use in the comparison step) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Refer to MPEP 2106.05(g) Insignificant Extra-Solution Activity. These claims are not patent eligible. 
The step of obtaining a rule set for the plurality of events, wherein the rule set comprises a plurality of rules are recited at a high level of generality (i.e., as a general means of gathering network traffic data for use in the comparison step) and amounts to mere data gathering, which is a form of insignificant extra-
The step of rendering the recommendation on a computer display is recited at a high level of generality (i.e., as a general means of gathering network traffic data for use in the comparison step) and amounts to mere data outputting, which is a form of insignificant post-solution activity. Refer to MPEP 2106.05(g) Insignificant Extra-Solution Activity. These claims are not patent eligible. 
The step of providing a recommendation of one or more rule modifications based on the frequency data, is recited at a high level of generality (i.e., as a general means of gathering network traffic data for use) and amounts to mere data outputting, which is a form of insignificant post-solution activity. Refer to MPEP 2106.05(g) Insignificant Extra-Solution Activity. These claims are not patent eligible. 

As discussed above with respect to integration of the abstract idea into a practical application, 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor and memory amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The step of obtaining data for a plurality of events; a conclusion that an additional element is insignificant extra-solution activity in step 2A should be re-evaluated in step 2B. The receiving step is also well-understood routine, conventional activity (See MPEP, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). 
The step of obtaining a rule set for the plurality of events, wherein the rule set comprises a plurality of rules; a conclusion that an additional element is insignificant extra-solution activity in step 2A should be re-evaluated in step 2B. The receiving step is also well-understood routine, conventional activity (See MPEP, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). 
The step of rendering the recommendation on a computer display falls under Elements that (Refer to MPEP 2106.05(d)II(i)) which have been recognized as well-understood, routine, conventional activity in particular fields (See Prior Art US6057839 “Conventional display apparatus known in the art typically concurrently displays trace data from many processors”)
The step of providing a recommendation of one or more rule modifications based on the frequency data falls under Elements that (Refer to MPEP 2106.05(d)II(i)) which have been recognized as well-understood, routine, conventional activity in particular fields (See MPEP, Receiving or transmitting data over a network, e.g., 

Similarly, Claim 15 is rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining a frequency density range for the plurality of events based on the frequency data; and wherein computing regions based on the rules within the rule set is based on the frequency density range.
The limitations of claim 2: 
determining a frequency density range for the plurality of events based on the frequency data, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a mentally determining a frequency density range for the plurality of events based on the frequency data.
and wherein computing regions based on the rules within the rule set is based on the frequency density range, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a mentally computing regions based on the rules within the rule set is based on the frequency density range.

Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites performs the step of computing the region by computing a rectangle.
The limitations of claim 3: 
performs the step of computing the region by computing a rectangle, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a mentally computing the region by computing a rectangle.

For additional element analysis please see claim 1 above.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites performs the step of identifying candidates for rule consolidation.
The limitations of claim 11: 
performs the step of identifying candidates for rule consolidation, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a mentally identifying candidates for rule consolidation.

For additional element analysis please see claim 8 above.

Similarly, Claims 4 and 18 are rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites performs the step of identifying candidates for rule separation.
The limitations of claim 12: 
performs the step of identifying candidates for rule separation, is a process that,  under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a mentally identifying candidates for rule separation.

For additional element analysis please see claim 8 above.

Similarly, Claims 5 and 19 are rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites performs the step of identifying a region of a uniform frequency density.
The limitations of claim 14: 
performs the step of identifying a region of a uniform frequency density, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a mentally identifying a region of a uniform frequency density.

For additional element analysis please see claim 8 above.

Similarly, Claims 7 and 20 are rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHSIF A. SHEIKH whose telephone number is (571)272-2607.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A.S./Examiner, Art Unit 2123




/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123